Garnett, P. J. On simple issues of fact, the trial judge, to whom these cases were submitted without a jury, found adversely to appellants, who were plaintiffs below. By a uniform rule, the finding of the court, upon evidence heard orally, as in this case, should have as much force as the verdict of a jury. Wood v. Price, 45 Ill. 435; Baker v. Rockabrand, 118 Ills. 370; Nimmo v. Kuykendall, 85 Ill. 476. On the issue of fact, nothing more favorable to appellants can be said, than that the evidence is conflicting, which does not warrant this court in awarding a new trial. It is clear that the evidence admitted over plaintiffs’ objection had no influence in producing the findings of the court, and the rulings can not, therefore, be assigned as error. Thompson v. McLaughlin, 66 Ill. 407. The judgment in each case is affirmed. Judgment affirmed.